Ease 119-cr-006240GK Document 4d isd 10/67/20 Page t Sf

LAW OFFICE OF KENNETH J. MONTGOMERY
P.L.L.C.
198 ROGERS AVENUE
BROOKLYN, NEW YORK 11225
PH (718) 403-9261 FAX (347) 402-7103
ken@kjmontgomerylaw.com

October 7, 2020

Via ECF APPLICATION GRANTED

The Honorable John G. Koeltl SO Lie
United States District Judge DL (. oY
eee Nes ) - we gir Spd.
New York, New York 10007 /é /5 / » . y bt

RE: United States v. Ezzard Murray
Criminal Docket 19 CR 624 (JGK)

Dear Judge Koeltl:

My client Ezzard Murray is scheduled to have shoulder surgery on October
12, 2020. His medical physicians have requested that his ankle monitoring bracelet
be removed for the surgery and put back after the surgery. I am asking for the
Court’s permission to have pretrial remove the bracelet for the surgery and replace
it after the surgery is performed on the 12th. I have corresponded with the
Government and they defer to pretrial, pretrial suggested that Mr. Murray contact
the Court with this issue.

Thank you for the Court's time and consideration in this matter,

Respectfully,
Kiuell OF SVeandgamery

Attorney for Ezzard Murray
198 Rogers Avenue
Brooklyn, New York 11225

 
